Citation Nr: 1749445	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-34 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for a right hip disorder, to include as secondary to a right foot disorder.

3.  Entitlement to service connection for a low back disorder, to include as secondary to a right foot disorder.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran had active duty service from September 1981 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of that hearing has been associated with the claims file.

The Board remanded the case in July 2015 for further development.  That development was completed, and the case has since been returned to the Board for appellate review.

The Board notes that the Veteran's representative submitted correspondence to the Board dated in January 2017 in which she requested another hearing before the Board.  However, the letter did not provide an explanation as to why the Veteran was requesting another hearing other than to state that he wished to offer further evidence in the form of his testimony.  The Veteran has already been provided the opportunity to testify at a hearing before the Board regarding these issues, he has had the opportunity to submit evidence and his own written statements, and good cause has not been shown to schedule him for a second hearing.

The Board also notes that additional evidence has been submitted since the case was last adjudicated in a supplemental statement of the case (SSOC).  However, the automatic waiver provision applies in this case, as the appeal was certified after February 2, 2013. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7105  to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 

FINDINGS OF FACT

1.  The Veteran's right foot disorder clearly and unmistakably preexisted his period of active duty service and was not aggravated by such service.

2.  The Veteran has not been shown to have a low back disorder that manifested in service or within one year thereafter, that is otherwise causally or etiologically related to his military service, or that was caused or aggravated by a service-connected right foot disability.

3.  The Veteran has not been shown to have a right hip disorder that manifested in service, that is otherwise causally or etiologically related to his military service, or that was caused or aggravated by a service-connected right foot disability.

4.  The Veteran does not have any service-connected disabilities.

CONCLUSIONS OF LAW

1.  A right foot disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2016).

2.  A back disorder was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 4.9 (2016).

3.  A right hip disorder was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

4.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.

Every veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception. 38 C.F.R. § 3.304 (b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

Where the presumption of soundness has initially attached, the burden is on VA to rebut the presumption by clear and unmistakable evidence that the disease or injury was both preexisting and not aggravated by service. See, e.g., McKinney v. McDonald, 28 Vet. App. 15, 23 (2016) (citing Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), Horn v. Shinseki, 25 Vet. App. 231, 234 (2012), and Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).  VA is not precluded from determining that the presumption of soundness is rebutted, even if there is conflicting evidence. See Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004) ("The clear and unmistakable evidentiary standard . . . does not require the absence of conflicting evidence.").  A determination that a condition had its onset prior to service may be supported by contemporaneous evidence or recorded history in the record which provides a sufficient factual predicate to support a medical opinion (Miller v. West, 11 Vet. App. 345, 348 (1998)), or a later medical opinion based on statements made by a veteran about the preservice history of the condition (Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000)).

A preexisting injury or disease is considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the condition. See Wagner, 370 F.3d at 1096  (holding that when no preexisting condition noted on entry to service, government may show lack of aggravation by establishing that any increase was due to the natural progress of the preexisting condition).  In addressing the aggravation prong of the presumption of soundness, VA must rely on affirmative evidence to prove that there was no aggravation, rather than the notion that the record contains insufficient evidence of aggravation. See Horn, 25 Vet. App. at 235.

The clear and unmistakable evidentiary standard requires that the no-aggravation result be "undebatable." Cotant v. West, 17 Vet. App. 116, 131 (2003) (citations omitted); Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).


I.  Right Foot Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a right foot disorder.

The Veteran's service treatment records show that there were no foot disorders noted during the Veteran's October 1980 enlistment examination.  His DD-214 shows that his active duty service then began in September 1981.  Later in September 1981, the Veteran reported pain in the right foot since the start of training.  At that time, he stated that he had had pain in the right foot since prior to service as a result of being struck by a car while bicycling.  He reported that he had been placed in a cast and prescribed crutches, and a diagnosis of sesamoiditis was given.  In September 1981, the Veteran also complained of sharp pain in the plantar aspect of both feet, which made it impossible for him to run.  A physical examination was performed, and x-rays were obtained.  The x-rays revealed an injury consistent with pes planus, showing an extremely low angle of calcaneal inclination and a very high angle of talar declination, pseudosinus tarsi, anteriorly broken syma line consistent with pes planus.  No fracture was found or noted.  Later in September 1981, the Veteran was found unfit for induction due to post-traumatic fibular sesamoiditis of the right foot.  It was again noted that the Veteran had reported being injured prior to service due to being struck by a vehicle.  

The Veteran's military personnel records contain two letters from a private attorney hired by the Veteran that are dated in January 1983 and December 1983.  In each letter, the attorney requests itemized billing from the military for any services related to the Veteran's car accident wherein he was struck by a car while riding a bicycle.  It was specifically noted in the December 1983 letter that the accident occurred in June 1981, which was prior to the Veteran's active duty service.

The Veteran later underwent x-rays again in July 2005 at a VA Medical Center.  At that time, the x-rays revealed a bipartite sesamoid along the dorsal aspect of the distal first metatarsal.  There was no evidence of a right foot fracture.  

X-rays performed in May 2010 found no significant abnormality of the foot.

At a November 2010 appointment with a private medical provider, the Veteran reported a sore right foot for the past 28 years due to a fracture in the military.  A right shoe insert was prescribed.  An x-ray preformed in November 2010 revealed pes cavus.

The Veteran was afforded a VA examination in connection with his claim in March 2011.  At that time, he reported that he had no problems with his right foot prior to service.  He stated that he had injured his foot during a run while in service and reported that x-rays performed at that time showed three fractures of the foot.  The examiner noted that she did not have those radiological records or those from the pre-service injury, but noted that the service treatment records clearly documented a pre-service injury to the right foot.  After an examination and review of the medical records, the examiner diagnosed the Veteran with pes cavus with sesamoiditis.  Based on a review of the service treatment records, the examiner opined that the Veteran had a significant injury to the right foot prior to service, post-traumatic fibular sesamoiditis.  She found that the service treatment records also documented a diagnosis of Achilles tendonitis and gastrocnemius equinus, the latter of which the examiner noted was a congenital disorder.  She opined that the Veteran's current foot condition, pes cavus with sesamoiditis, was less likely than not due to service.  She opined that the Veteran had a significant injury prior to service and was then only in service for one month performing brief physical training.  She found no evidence to support that the pre-existing foot problem was permanently aggravated beyond its natural progression due to his brief time in service.

In August 2011, the Veteran was seen by another private medical provider for pain management.  At that time, the Veteran reported that he had been feeling well until helping a friend move.  Medical records from this provider indicate a past medical history of right foot fracture; however, this appears to be based on the Veteran's own report and not a medical opinion.  At an appointment in February 2012, the Veteran stated that he was still having right foot pain and noted that his foot felt fractured.  The provider indicated that recent x-rays showed that everything was healed, but commented that the Veteran did not understand this and had continued to focus on the fact that the foot was once fractured.  The Veteran was seen again in May 2012 for chronic foot pain.  

In May 2014, the Veteran submitted an independent medical examination report from Dr. F.G. (initials used to protect privacy) in support of his claim.  Dr. F.G. evaluated and interviewed the Veteran and reviewed some of the Veteran's medical records.  He found that there was clinical evidence of a posttraumatic arthritis change at the midfoot joints, basilar joints of the metatarsals to cuneiforms and first metatarsal to navicular at the right foot.  He opined that the impairments present were casually related to injuries sustained during active military service.  However, the Board notes that Dr. F.G. provided no rationale to support this opinion.  Further, while Dr. F.G. reviewed some of the Veteran's service treatment records, he did not discuss the Veteran's own in-service report of a car accident prior to service, which appeared several times in the service treatment records.  He also failed to address the results of the x-ray performed during service or the 1983 letters documenting the pre-service car accident.  Additionally, the Board notes that Dr. F.G. also provided incorrect dates for the Veteran's period of active duty service.  Thus, it is unclear whether Dr. F.G. reviewed all of the evidence or based his opinion on a factually accurate and complete premise.  

In November 2014, the Veteran was prescribed foot inserts for his foot pain by a private doctor.

The Veteran was afforded another VA examination in May 2016.  The examiner diagnosed him with plantar fasciitis and hammer toe and noted that the 2005 and 2010 x-rays had revealed a right foot bipartite sesamoid bone.  He opined that the Veteran's right foot disorder clearly and unmistakably pre-existed the Veteran's active duty service.  In so doing, the examiner observed that the Veteran had sustained a right foot injury prior to military service and that, several days after his active duty service began, the Veteran developed right foot pain and received treatment with a gel boot.  The examiner opined that the foot pain was a natural progression of the preexisting foot injury.  He found no medical evidence showing that the Veteran's preexisting foot problem had been permanently aggravated beyond the natural progression of the disease due to the Veteran's brief time in service.  Finally, the examiner found no evidence of a congenital foot disorder at that examination.

The Veteran submitted an additional independent medical examination report from Dr. R.P., dated in April 2017, in support of his claim.  At that examination, the Veteran reported that his foot had been broken in six places during service and that he now has a lot of snapping, crackling, and popping.  Dr. R.P. reported that he had reviewed 495 pages of medical records and found no records which documented a problem with the Veteran's feet prior to his enlistment in the service.  Upon examination, Dr. R.P. diagnosed the Veteran with Achilles tendonitis and sesamoiditis.  No evidence of cavus foot was found.  Dr. R.P. opined that the Veteran's foot condition and sequelae thereof was related to the events which occurred in service.  He provided no rationale in support of that opinion except to state that there was no medical evidence to the contrary.  However, in so stating, Dr. R.P. did not acknowledge the other medical opinions of record or the Veteran's service treatment records specifically noting the Veteran's own reports of a pre-service injury.   

Initially, the Board notes that the presumption of soundness applies in this case because the Veteran's enlistment examination did not note a right foot disorder.  Nevertheless, the Board finds that the Veteran did have a right foot disorder that clearly and unmistakably existed prior to service.  In this regard, the service treatment records clearly document the Veteran's own contemporaneous reports that he injured his foot prior to service in June 1981 (after the enlistment examination, but prior to his period of active duty).   He was found unfit for induction in September 1981 due to post-traumatic fibular sesamoiditis of the right foot resulting from that pre-service injury.  Moreover, the Veteran's military personnel records contain two letters from a private attorney also documenting that the Veteran had an accident in June 1981.   

The Board does acknowledge the private medical opinions finding that the Veteran did not have a preexisting right foot disorder.  However, the Board finds that, after weighing the evidence of record, the May 2016 VA examiner's opinion is the most probative of record.  The examiner provided a medical opinion supported by rationale and a discussion of the Veteran's medical history.  In addition, the VA medical examiner evaluated all of the evidence of record, to include the Veteran's service treatment records, which documented reports of a pre-service right foot injury.  The opinion is based on a factually accurate and complete premise.

In contrast, as noted above, the May 2014 opinion by Dr. F.G. was not supported by rationale.  Dr. F.G. also failed to address any of the Veteran's medical records or military records, which indicated that a right foot injury had occurred prior to active duty service.  Similarly, the April 2017 opinion of Dr. R.P. was not supported by rationale and did not address the records showing the Veteran's own reports of a pre-service injury.  Thus, these opinions are not supported by a factually accurate and complete basis.

The Board also acknowledges that the Veteran has offered testimony that his right foot disorder developed foot pain during active duty service that has continued since that time.  The Veteran is competent to report his experience and symptoms in service and thereafter.  Lay persons may provide competent testimony as to observable symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that his foot problems began in service.  However, his allegations that such problems originated in service and that his foot was fractured therein are inconsistent with the contemporaneous record.  As previously discussed, the Veteran's service treatment records show that the Veteran himself reported an injury to his right foot prior to service on several occasions.  Further, an attorney hired by the Veteran to represent him for such injuries contacted the military twice in 1983 to obtain evidence relating to the pre-service injury.  The contemporaneous evidence of record, including the Veteran's own statements, does not show that a right foot injury was incurred in service.  Instead, the evidence of record shows that the Veteran's right foot was injured prior to service.

The Board notes that the Veteran has also provided inconsistent statements with regard to his report of a right foot fracture while in service.  The Veteran first stated that he broke three bones in his foot while in service and then reported that he broke six bones while in service.  Moreover, the service treatment records do show that a right foot fracture, and no fracture has ever been seen on x-rays at any time during the appeal period.  

For these reasons, the Board finds that the more recently reported onset and history are not reliable or credible.  

Based on the foregoing, the evidence shows that the Veteran's right foot disorder clearly and unmistakably preexisted his period of service.  In making this determination, the Board finds the service treatment records, the letters from a private attorney contained in the military personnel records, and the VA examination reports to be highly probative.  The Board has found the Veteran's recent lay statements to be not reliable or credible, and the private medical opinions have very limited probative value for the reasons discussed above.  VA is not precluded from determining that the presumption of soundness is rebutted, even if there is conflicting evidence. See Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004) ("The clear and unmistakable evidentiary standard . . . does not require the absence of conflicting evidence.").

The Board also finds that the Veteran's preexisting right foot disorder was not clearly and unmistakably aggravated by service.  The Veteran's service treatment records document the preexisting injury and the Veteran's own report that the pain had been present prior to service.  There is no indication that the Veteran was seen shortly after service or for years thereafter for any right foot disorder.  The Board finds this gap in time significant.  Evidence of a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a preexisting condition was aggravated by military service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, the VA examiners concluded that the preexisting disorder was not aggravated beyond its natural progression.  The private medical opinions do not address whether any preexisting disorder was aggravated by his military service.

Based on the foregoing, the Board concludes that the presumption of soundness has been rebutted because there is evidence that the Veteran's right foot disorder clearly and unmistakably existed prior to service and was not clearly and unmistakably aggravated by service.  Accordingly, service connection is not warranted for a right foot disorder.

II.  Low Back Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a low back disorder.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a low back disorder.

Following separation from service, at a private medical appointment in April 1984, the Veteran reported that he injured his back at work while lifting a heavy washing machine.  Over the next several months, the Veteran's medical records from this provider indicate that he continued to experience back pain, spasm, tenderness, and reduced range of motion.  In October 1985, the Veteran reported that his previous back pain had never completely subsided and was now worsening.  He was diagnosed with a recurrent chronic lumbar strain with acute exacerbations.

In June 1986, the Veteran was treated for a back strain due to a motor vehicle accident.  X-rays showed slight narrowing of the lumbar spine in August 1986.  However, in September 1986, despite the Veteran's continued reports of back pain, the Veteran's private doctor noted a completely normal x-ray, normal neurological examination, and normal range of motion.  The Veteran was diagnosed with a mild chronic strain aggravated by chiropractic manipulations.

In March 1990, the Veteran underwent a psychiatric evaluation in connection with a claim for disability benefits from the Social Security Administration (SSA).  During that assessment, the evaluator, Dr. N.N., reported that the Veteran had a history of several vehicular accidents (1981, 1986, and 1990) with various somatic complaints derived mostly from the 1986 event.  The examiner also found that, without clear medical evidence of a back problem, the discrepancy between the claimed incapacity and contrasting interview observations indicated that malingering should be ruled out.

In September 1996, the Veteran reported to a private medical center with complaints of pain following a claimed assault that he stated had occurred in August 1996.  The examination was normal.  The Veteran then reported to the emergency room in February 1997 with reported mid thoracic pain stemming from an injury in August 1996.  An examination revealed no visible injury, and no deformities were seen on diagnostic scans.  The Veteran was diagnosed with an acute exacerbation of chronic thoracic pain.

In January 2000, the Veteran reported to a private medical center for "multiple somatic complaints too numerous to mention."  The assessment at that time was a somatoform disorder and hypomania/bipolar disorder.

An x-ray of the spine performed in May 2010 showed mild scoliosis convex at L4-5.

The Veteran was afforded a VA examination in connection with his claim in March 2011.  At that examination, the Veteran reported that his back pain was due to the misalignment of his right foot, as a result of his right foot injury.  He reported an onset of back pain in 1995.  Upon examination, the examiner found no visible deformities, but on palpitation, he noted mild tenderness over the L5 spine and the right S1 joint.  There was no muscle spasm, and an antalgic gait was not observed.   The examiner diagnosed the Veteran with right sacroiliitis.  She noted that there was no evidence in the medical records regarding a severe antalgia due to the right foot injury; therefore, it was not likely that the low back condition would be caused by the right foot injury.  After reviewing diagnostic imaging, the examiner noted that imaging performed in 2010, which had revealed lumbar spine mild scoliosis at L4-5, was not clinically significant and that the testing was otherwise negative.

At a medical appointment with his private medical provider in August 2011, the Veteran reported that he was experiencing back pain after helping his friend move.  Prior to that time, he stated that he had felt well.  He was seen for complaints of back pain again in November 2011, March 2012, April 2012 and May 2012.

In May 2014, the Veteran submitted an independent medical examination report from Dr. F.G. in support of his claim.  At that time, the Veteran reported that he had injured his foot while in service while on a one mile run.  He stated that he had an abrupt onset of right foot pain with the immediate experience of right hip and low back pain as well.  Dr. F.G. diagnosed the Veteran with chronic lumbosacral pain with sensory pattern change in an L-5 distribution and noted that he met the criteria of intervertebral disc disorders.  He reported the presence of a slight limp.  He opined that the impairments present were casually related to injuries sustained during active military service.  

At an appointment with a private doctor in May 2015, pain was noted in the muscles or joints, but there was no limitation of range of motion, no paresthesias or numbness, no significant weakness or deformity, and a non-antalgic gait.

In May 2016, the Veteran was afforded another VA examination.  The examiner diagnosed the Veteran with strain of the lumbar spine with scoliosis.  The examiner noted that the service treatment made no mention of a back injury while in service and found that the Veteran's SSA records indicated that he was treated for injuries in connection with motor vehicle accidents in June 1981, June 1986, and January 1990, as well as during a report of an arrest followed by an assault in 1996 and a civilian work injury in 1984.  The examiner opined that the Veteran's low back condition was less likely than not due to or aggravated by a right foot disorder.  He noted that the Veteran had sustained an injury to his back prior to service in September 1981.  He found that the Veteran then had no new back pain symptoms while in service and no documented evidence of a back injury while in service to account for his current symptoms, other than the June 1981 motor vehicle accident.  The examiner also noted that the Veteran sustained multiple back injuries spanning multiple decades.  Finally, the VA examiner opined that there was no documented evidence of back pain symptoms becoming worse due to a foot condition causing an abnormal gait.

The Veteran submitted an August 2016 MRI of the lumbar spine in support of his claim.  The imaging revealed minimal degenerative disc disease at L-4, L-5, and L5-S1.

The AOJ then obtained a supplemental VA medical opinion from the May 2016 examiner.  The examiner reviewed the MRI and submitted the same opinion.

The Veteran submitted an independent medical examination from Dr. R.P. dated in April 2017.  At that examination, the Veteran reported injuring his foot while in service.  He also stated that he injured his low back in a car accident in 1986.  He told Dr. R.P. that his back had not bothered him prior to the car accident, but stated that he had been limping due to foot pain prior to the motor vehicle accident.  Dr. R.P. highlighted the diagnosis of chronic lumbosacral and right lower extremity pain with sensory pattern change from the May 2014 private examination and the minimal lumbosacral spine degenerative change noted on the August 2016 MRI report.  He reported restricted range of motion of the spine and opined that the low back condition was related to service due to the Veteran's foot condition of sesamoiditis.  He provided no rationale in support of that opinion, except to state that there was no medical evidence to the contrary.  

The Board finds that, after weighing the evidence, the March 2011 and May 2016 VA examiners' opinions are the most probative evidence of record.  The examiners provided medical opinions supported by rationale and an accurate discussion of the Veteran's medical history.  In addition, the March 2011 VA examiner observed the Veteran's gait and offered an opinion based upon the specific gait pattern of the Veteran in order to determine that the Veteran's gait was not severe enough to cause a back disorder.  

In contrast, the May 2014 statement by Dr. F.G. provided an opinion that the Veteran's back disorder was related to his military service.  His opinion was not supported by any rationale, and he did not address the fact that the service treatment records are negative for any complaints, treatment, or diagnosis of a back disorder or the post-service injuries.  Similarly, the April 2017 opinion of Dr. R.P. was also not supported by rationale or a discussion of the absence of findings in the service treatment records.  Nor did he address the post-service injuries.   As such, the Board finds that Dr. F.G. and Dr. R.P. have provided only bare conclusions without sufficient rationale.  Therefore, the Board finds that the private medical opinions have limited probative value.

Instead, the Board finds that the March 2011 and May 2016 VA examiners' opinions are more probative in this case because the VA examiners reviewed all of the evidence of record and considered the Veteran's medical history, gait pattern, and time in service prior to providing an opinion.  The examiners looked at the specific fact pattern of the Veteran's injury in order to determine that the low back disorder was not related to service or his right foot disorder.  The medical opinions of the 2011 and 2016 VA examiners were more adequately supported and stated.     

As such, the Board finds that the evidence of record shows that the Veteran's back disorder did not manifest in service and is not otherwise related thereto.  The Board also notes that the Veteran's right foot disorder is not service-connected; therefore, service connection cannot be granted on a secondary basis.  

The Board also finds that the evidence of record does not support a diagnosis of arthritis within one year of separation from service.  There is no evidence showing that arthritis manifested to a compensable degree within one year of his military service.  As such, presumptive service connection is also not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's testimony that his low back disorder that his back pain began while in service.  In that regard, the Veteran is competent to report his experience and symptoms in service and thereafter.  Lay persons may provide competent testimony as to observable symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he experienced low back pain in service.  However, his allegations that such problems began in service are inconsistent with the contemporaneous record.  As previously discussed, the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a back disorder.

The Board also notes that the Veteran has provided inconsistent statements with regard to the onset of this disorder.  In this regard, in April 1984, he reported that he injured his back at work lifting a heavy washing machine.  He also reported back problems following a motor vehicle accident in 1986, and in September 1996 and February 1997, he reported that the problems began after an assault in August 1996.  In addition, he told the March 2011 VA examiner that the onset of his back pain was in 1995.

For these reasons, the Board finds that the reported onset and history are not reliable or credible.  

The Board has also considered the statements of the Veteran that his current back disorder is related to his military service.  However, the Board finds that the VA examiners' opinions are more probative, as they were provided by a medical professional with knowledge, training, and expertise and are supported by a complete rationale based on such knowledge.  They also reviewed the claims file and considered the Veteran's reported history and lay statements.

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for a low back disorder.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
III.  Right Hip Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a right hip disorder.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a right hip disorder.

At an appointment with a private medical provider in October 1985, the Veteran reported slight tenderness in the right hip, but was noted to have normal range of motion.

The Veteran then underwent an x-ray in May 2010 due to hip pain and his diagnosis of sacrollitis.  No fracture or dislocation was identified.  An MRI was performed in June 2010.  No fracture or dislocation was identified, and there was no evidence of AVN, lesion or edema.  The MRI also showed no convincing labral tear, although it was noted that its detection was limited without contrast.  The joint spaces were maintained, and there were no degenerative changes, no fluid build-up, and no hip joint effusion.  The hip muscles, acetabulum, and visualized bony pelvis were all unremarkable.  The report indicated that a cause for the Veteran's hip pain could not be identified. 

In March 2011, another normal x-ray of the hip was obtained.

The Veteran was afforded a VA examination in March 2011.  At that examination, the Veteran reported an onset of hip pain in approximately 1995 with no injury to the hip.  He stated that he felt his hip pain was due to his limping, which was due to his right foot disorder.   After an examination and review of medical records, the examiner found no diagnosis for the right hip.  She noted that there was no pathology found on MRI and multiple medical examinations.  She also opined that there was no medical evidence that the Veteran had severe antalgia of the right foot over the years that would cause a hip condition.

In August 2011, the Veteran was seen for pain management by a private doctor for hip pain.  He noted that he had been feeling well until he helped a friend move.  He reported hip pain again at an appointment November 2011.  The Veteran continued to report right hip pain at an appointment in February 2012 and noted that he felt that he needed a hip replacement.  The Veteran's diagnoses at that time included chronic pain syndrome and sacroliitis.

The Veteran submitted a May 2014 independent medical examination in support of his claim performed by Dr. F.G.  At that time, the Veteran reported that he injured his foot and had immediate onset of right hip pain after a one mile run during boot camp training.  Dr. F.G. described a slight limp and increased tenderness in the right sciatic notch compared to the left.  Right hip range of motion was unrestricted.  Dr. F.G. diagnosed the Veteran with chronic lumbosacral and right lower extremity pain with sensory pattern change in a dermatomal pattern in the L5 distribution.  Dr. F.G. found that there was clinical evidence of right lower extremity radiculopathy; however, he does not appear to provide a specific diagnosis for the right hip.  He opined that the impairments present were casually related to injuries sustained during active military service.  

At an appointment with a private medical provider in May 2015, the presence of pain in muscles or joints was noted, but there was no limitation in the range of motion and no paresthesias or numbness.

The Veteran was afforded another VA examination in May 2016.  The examiner noted that the Veteran was diagnosed with a right hip strain in June 1981.  At that time, the Veteran reported that his right hip condition was proximately aggravated by his right foot condition and caused by hip pain during service.  The examiner noted that there was no medical evidence of any injury while in service, but found that the Veteran's SSA records indicated that the Veteran was treated for motor vehicle accidents in June 1981, June 1986 and January 1990, as well as an assault in 1996 and a civilian work injury in 1984.  Upon examination, the VA examiner found limited range of motion of the hip.  The examiner opined that the diagnosis of a right hip strain was less likely as not incurred in or caused by hip pain in service.  In support of that opinion, the examiner found that that Veteran sustained a back injury prior to his active duty military service in September 1981 and noted that the Veteran had no new onset of hip pain symptoms while in service.  He also noted that there was no history or evidence of a hip injury or other activity while in service to account for the current right hip symptoms other than the June 1981 motor vehicle accident and multiple back injuries in 1981, 1984, 1986, 1990, and 1996.  Additionally, the examiner found that there was no documented medical evidence of hip pain symptoms becoming worse (aggravation) due to a foot condition.  

The Veteran submitted an additional independent medical examination report from Dr. R.P. dated in April 2017.  He noted that there was limited range of motion in the hip upon examination, but failed to provide a diagnosis.  He opined that the right hip condition was related to the Veteran's right foot sesamoiditis and stated that there was no medical evidence to the contrary.  

The Board finds that, after weighing the evidence, the March 2011 VA examiner's opinion is the most probative of record.  The March 2011 VA examiner provided a medical opinion supported by rationale and a discussion of the Veteran's medical history.  The medical opinion of the 2011 VA examiner was more adequately supported and stated.      

In contrast, the May 2014 statement by Dr. F.G. and the April 2017 opinion of Dr. R.P. were not supported by sufficient rationale.  Indeed, they did not discuss the fact that the service treatment records were negative for any complaints, treatment, or diagnosis of a right hip disorder or the Veteran's own reports during treatment and examinations that the problems began after service.  Moreover, neither of the examiners actually provided a diagnosis for a right hip disorder, and the Board notes that the Veteran is not service-connected for a right foot disorder.  Therefore, service connection cannot be granted on a secondary basis.

The Board acknowledges the Veteran's testimony that his right hip disorder began in service.  In that regard, the Veteran is competent to report his experience and symptoms in service and thereafter.  Lay persons may provide competent testimony as to observable symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he experienced right hip problems in service.  However, his allegations that such problems began in service are inconsistent with the contemporaneous record.  As previously discussed, the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a right hip disorder.

The Board also notes that the Veteran has provided inconsistent statements with regard to the onset of this disorder.  In this regard, he told the March 2011 VA examiner that his hip pain had an onset in 1995 with no injury to the hip.  In August 2011, he also reported that he had been feeling well until he helped a friend move.

For these reasons, the Board finds that the reported onset and history are not reliable or credible.  

The Board has also considered the statements of the Veteran that his current right hip disorder is related to his military service.  However, the Board finds that the VA examiner's opinion is more probative, as it was provided by a medical professional with knowledge, training, and expertise and is supported by a complete rationale based on such knowledge.  The examiner also reviewed the claims file and considered the Veteran's reported history and lay statements.
  
For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for a right hip disorder.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  TDIU

A TDIU rating may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16 (a). 

The Veteran applied for TDIU in November 2010; however, he does not have any service-connected disabilities.  As entitlement to TDIU is based solely on service-connected disabilities, TDIU must be denied.



ORDER

Service connection for a right foot disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a low back disorder is denied.

Entitlement to TDIU is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


